DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 and 20 are objected to (wherein claims 2, 4-10, 12-15, 18, and 20 inherit their objections due to their dependencies) because of the following informalities:  
In claim 1, last two lines, “an interior space of the pipe” should be changed to --the interior space of the pipe-- because the interior space was antecedently introduced in lines 5-6.
In claim 3, line 2, it is suggested that “slidably connected” be changed to --slidably connected together-- to clarify that the first guide track and first guide member are slidably connected together.
In claim 3, line 3, it is suggested that “slidably connected” be changed to --slidably connected together-- to clarify that the second guide track and second guide member are slidably connected together.
In claim 11, line 7, it is suggested that “continues its travel” be changed to --travels-- because there isn’t an antecedent basis for the control bar head traveling through the lateral access opening.
In claim 16, lines 1-2, “a first sliding engagement” should be changed to --the first sliding engagement-- because the first sliding engagement was antecedently introduced in claim 11.
In claim 16, lines 4-5, “a second sliding engagement” should be changed to --the second sliding engagement-- because the second sliding engagement was antecedently introduced in claim 11.
In claim 17, line 2, it is suggested that “slidably connected” be changed to --slidably connected together-- to clarify that the first guide track and first guide member are slidably connected together.
In claim 17, line 3, it is suggested that “slidably connected” be changed to --slidably connected together-- to clarify that the second guide track and second guide member are slidably connected together.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11-18 are rejected (wherein claims 4-5, 12-13, 16, and 18 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, if the first sealing head 104 comprises the first sliding engagement, as claimed in claim 1, it is unclear how the first sliding engagement can also comprise the first guide track 110, because the first guide track 110 is disclosed in the specification 
In claim 3, if the second sealing head 106 comprises the second sliding engagement, as claimed in claim 1, it is unclear how the second sliding engagement can also comprise the second guide track 114, because the second guide track 114 is disclosed in the specification and drawings as being on the first sealing head 104.  As understood, the recitation in claim 1 of the second sealing head comprising the second sliding engagement is meant to recite that the second sealing head comprises a portion of the second sliding engagement.
Claim 11 recites the limitation "the unlocked state" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the unlocked state, so “the” should be changed to --an--.
In claim 14, lines 2-3, the description of the first applied force being applied to the first locking mechanism appears inconsistent with the applicant’s device and claim 13, in which the first applied force is applied to the second locking mechanism 152 to unlock the second sealing head 106.  As understood, “the first locking mechanism” in line 3 should be changed to --the second locking mechanism--.
In claim 15, it is unclear how the claim be dependent upon itself.  As understood, claim 15 is supposed to depend on claim 13, which introduces the unlocked states.
Claim 15 recites the limitation "the first force threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the first force threshold.
Claim 15 recites the limitation "the second force threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the second force threshold.
In claim 17, if the first sealing head 104 comprises the first sliding engagement, as claimed in claims 11 and 16, it is unclear how the first sliding engagement can also comprise the first guide track 110, because the first guide track 110 is disclosed in the specification and drawings as being on the control bar head 102.  As understood, the recitation in claims 11 and 16 of the first sealing head comprising the first sliding engagement is meant to recite that the first sealing head comprises a portion of the first sliding engagement.
In claim 17, if the second sealing head 106 comprises the second sliding engagement, as claimed in claims 11 and 16, it is unclear how the second sliding engagement can also comprise the second guide track 114, because the second guide track 114 is disclosed in the specification and drawings as being on the first sealing head 104.  As understood, the recitation in claims 11 and 16 of the second sealing head comprising the second sliding engagement is meant to recite that the second sealing head comprises a portion of the second sliding engagement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10 (as understood: 3 and 5) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calkins et al. (US 2006/0237060).
Regarding claim 1, Calkins discloses in Figs. 1-9 a pipe isolation device, comprising:
a control bar head 46;
a first sealing head 66 having a first seal element 102 and a first sliding engagement (comprising roller 72 that interacts with a cam slot 86, and alternatively including the slot 86), the first sliding engagement permitting the first sealing head 66 to slide relative to the control bar head 46 along a first fixed path and traverse a right angle to gain access to an interior space of a pipe 10 (because the first sealing head 66 has a central protrusion on its front surface 94 that enters the pipe 10, as shown in Fig. 7);
a second sealing head 68 having a second seal element 104 and a second sliding engagement (comprising roller 74 that interacts with a cam slot 88, and alternatively including the slot 88), the second sliding engagement permitting the second sliding head 68 to slide relative to the first sealing head 66 along a second fixed path (because the second sliding head 68 slides along cam slot 88 independent of the first sliding head 66) and traverse the right angle (because the second sealing head 68 moves at a right angle relative to the axis along which the control bar head 46 
Regarding claim 2, Calkins discloses in Figs. 1-9 that the first sliding engagement is configured to permit the first sealing head 66 to slide along the first fixed path from a first retracted position (Fig. 5) to a first set position to traverse the right angle (Fig. 6), and wherein the second sliding engagement is configured to permit the second sealing head 68 to slide along the second fixed path from a second retracted position (Fig. 5) to a second set position to traverse the right angle (Fig. 6).
Regarding claim 3, Calkins discloses in Figs. 1-9 that the first sliding engagement comprises a first guide track 86 and a first guide member 72 slidably connected, and wherein the second sliding engagement comprises a second guide track 88 and a second guide member 74 slidably connected.
Regarding claim 5, Calkins discloses in Figs. 1-9 that there is a horizontal axis (such as the longitudinal axis of the pipe 10) extends through the first sealing head 66 and the second sealing head 68 in the fully set position (Fig. 6), and wherein the first guide track 86 and the second guide track 88 are at an acute angle with the horizontal axis when the first sealing head 66 and the second sealing head 68 are in the fully set position (because the cam slots 86, 88 must cause the rollers 72, 74 to contract even at the ends of the slot 86, 88 that are most distant from each other).
Regarding claim 10, Calkins discloses in Figs. 1-9 that the first seal element 102 is disposed along a first outer perimeter of the first sealing head 66 to form a first .
Allowable Subject Matter
Claim 19 is allowed.
Claim 6-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome any claim objections.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection set forth in this Office action.
Claims 4 and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 19, the combination of the first and second sealing heads having a concentric orientation with one another in the fully set position, a first sliding engagement slidably connecting the first sealing head to the control bar head, and a second sliding engagement slidably connecting the second sealing head to the first sealing head.

The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 4, wherein the first sealing head and the second sealing head have a concentric orientation with one another when they are both in their set positions;
regarding claim 6, a locking mechanism to independently lock the first and second sealing heads in their retracted positions and to permit unlocking of the sealing heads from their retracted positions to slide to their set positions;
regarding claim 11, the second sealing head slidably connected to the first sealing head, wherein the first sealing head and the second sealing head each form a seal in the pipe in the fully set position, and locking the first and second sealing heads in the fully retracted position with a locking mechanism that is releasable to permit the first and second sealing heads to move to the fully set position;
regarding claim 20, a locking mechanism configured to lock at least one of the first sealing head and the second sealing head in the fully retracted position and to unlock at least one of the first sealing head and the second sealing head in response to an applied force.
Bowie (US 8,267,124) discloses first and second sealing heads 16, 14 that are concentric with each other in the fully set position in pipe 12 because of the piston in the piston arrangement 56 fits into a piston chamber 58, wherein the piston is considered part of the ball joint 18 of the first sealing head 16 and the piston chamber 58 is considered part of the second sealing head 14, and the first and second sealing heads 16, 14 are slidably connected via a first sliding engagement comprising piston arrangement 56.  Bowie lacks a control bar head to which the first sealing head is slidably connected.
Yaezel et al. (US 2009/0114301) discloses in Figs. 1-8 a pipe isolation device comprising a control bar head 12 and first and second sealing heads 20, 60, but the control bar head 12, first sealing head 20, and second sealing head 60 are pivotally connected rather than being slidably connected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753